Affirming.
The city of Covington seeks by this appeal to reverse a judgment for $750 recovered against it by appellee for personal injuries sustained by him.
This is a companion case to City of Covington v. De Molay,248 Ky. 814, 60 S.W.2d 123, in which opinion the facts stated are the same as in this case, and every question in this case was there decided, except one question of evidence.
The appellee was allowed, over the objection of the city, to show the damages done to his automobile. This was not a suit for damages to the automobile, as the court pointed out in his admonitions to the jury, still this evidence was admissible for the purpose of showing the force of the shock, and thus to account for the happening of the personal injuries to the appellee.
Judgment affirmed. *Page 787